     Case 3:20-cv-00295-L Document 38 Filed 03/14/21              Page 1 of 9 PageID 575



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SELECT INTERIOR CONCEPTS, INC.                 §
and ARCHITECTURAL GRANITE &                    §
MARBLE, LLC,                                   §
                                               §
        Plaintiffs,                            §
                                               §
v.                                             §            Civil Action No. 3:20-CV-295-L
                                               §
PARMINDER PENTAL,                              §
                                               §
        Defendant.                             §

                         MEMORANDUM OPINION AND ORDER

        Before the court is Defendant’s Motion for Partial Dismissal of Plaintiffs’ First Amended

Complaint (“Motion”) (Doc. 28), filed May 1, 2020. After considering the Motion, briefs,

pleadings, and applicable law, the court, for the reasons herein explained, denies without

prejudice Defendant’s Motion (Doc. 28) and will allow Plaintiffs another opportunity to amend

their pleadings to cure the defects noted in Defendant’s Motion and Reply briefs.

I.      Factual and Procedural Background

        Select Interior Concepts, Inc. (“SIC”) and Architectural Granite & Marble, LLC (“AGM”)

(collectively, “Plaintiffs”) brought this action against Parminder Pental (“Mr. Pental” or

“Defendant”) on February 6, 2020. In their First Amended Complaint, which was filed April 10,

2020, Plaintiffs assert causes of action under Texas law for breach of a Purchase Agreement (Count

1), breach of an Employment Agreement (Count 2), breach of fiduciary duties (Count 3), and

alleged misappropriation of trade secrets in violation of the Texas Uniform Trade Secrets Act

(“TUTSA”) (Count 4). On May 1, 2020, Defendant filed his Motion for partial dismissal under

Federal Rule of Civil Procedure 12(b)(6). In his Motion, Mr. Pental seeks dismissal of Plaintiffs’


Memorandum Opinion and Order – Page 1
      Case 3:20-cv-00295-L Document 38 Filed 03/14/21               Page 2 of 9 PageID 576



causes of action in Count 2 (only as to SIC), Count 3, and Count 4. Briefing on the Motion was

complete on June 4, 2020.

         Mr. Pental contends that these claims by Plaintiff should be dismissed because: (1) they

are not adequately pleaded and in, some instances, are supported only by conclusory allegations;

(2) Plaintiffs waived any issue regarding standing by not addressing his standing argument as to

Count 2 against SIC; and (3) Plaintiffs’ contentions regarding facts not pleaded in their First

Amended Complaint are insufficient to survive dismissal. Mr. Pental further contends that these

claims should be dismissed with prejudice because Plaintiffs have not requested to amend their

pleadings, and any attempt at amendment would be futile.

         Plaintiffs respond that their claims satisfy Rule 8’s pleading standard. They contend that

dismissal at this early stage is premature and inappropriate because “discovery has occurred in this

case.” Pl.’s Resp. 7; see also Pl.’s Resp. 1, 8, 11, 13. Plaintiffs also argue that Defendant’s Motion

raises improper summary judgment-type issues for which a “factual dispute exists.” Id. at 1 & n.1.

II.      Standard for Rule 12(b)(6) - Failure to State a Claim

         To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v.

Earle, 517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007). A claim meets the plausibility test “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations omitted). While a complaint need not contain detailed factual



Memorandum Opinion and Order – Page 2
   Case 3:20-cv-00295-L Document 38 Filed 03/14/21                   Page 3 of 9 PageID 577



allegations, it must set forth “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The

“[f]actual allegations of [a complaint] must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. (quotation marks, citations, and footnote omitted). When the allegations of the pleading

do not allow the court to infer more than the mere possibility of wrongdoing, they fall short of

showing that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

       In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any

documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000). Likewise, “‘[d]ocuments that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff’s complaint and are central to [the

plaintiff’s] claims.’” Id. (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429,

431 (7th Cir. 1993)). In this regard, a document that is part of the record but not referred to in a

plaintiff’s complaint and not attached to a motion to dismiss may not be considered by the court

in ruling on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012)

(citation omitted). Further, it is well-established and ‘“clearly proper in deciding a 12(b)(6) motion

[that a court may] take judicial notice of matters of public record.”’ Funk v. Stryker Corp., 631




Memorandum Opinion and Order – Page 3
   Case 3:20-cv-00295-L Document 38 Filed 03/14/21                  Page 4 of 9 PageID 578



F.3d 777, 783 (5th Cir. 2011) (quoting Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir.

2007) (citing Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994)).

       The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid

claim when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v.

Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a

complaint are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences

favorable to the plaintiff and is not to accept conclusory allegations, unwarranted deductions, or

legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted).

The court does not evaluate the plaintiff’s likelihood of success; instead, it only determines

whether the plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v. St.

Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court

deals with a Rule 12(b)(6) motion, its task is to test the sufficiency of the allegations contained in

the pleadings to determine whether they are adequate enough to state a claim upon which relief

can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro

Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th

Cir. 1997) (en banc). Accordingly, denial of a 12(b)(6) motion has no bearing on whether a

plaintiff ultimately establishes the necessary proof to prevail on a claim that withstands a 12(b)(6)

challenge. Adams, 556 F.2d at 293.




Memorandum Opinion and Order – Page 4
       Case 3:20-cv-00295-L Document 38 Filed 03/14/21                Page 5 of 9 PageID 579



III.      Analysis

          A.     Law Applicable to Plaintiffs’ Claims

                 1.     Breach of Contract

          The elements of a breach of contract claim under Texas law are: “(1) the existence of a

valid contract; (2) performance or tendered performance by the plaintiff; (3) breach of the contract

by the defendant; and (4) damages sustained by the plaintiff as a result of the breach.” Smith Int’l,

Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir. 2007) (applying Texas law and citing Valero

Mktg. & Supply Co. v. Kalama Int’l, 51 S.W.3d 345, 351 (Tex. Civ. App.—Houston [1st Dist.]

2001, no pet.)).

                 2.     Breach of Fiduciary Duty

          Under Texas law, “[t]he elements of a breach of fiduciary duty claim are: (1) a fiduciary

relationship between the plaintiff and defendant; (2) the defendant must have breached his

fiduciary duty to the plaintiff; and (3) the defendant’s breach must result in injury to the plaintiff

or benefit to the defendant.” Belliveau v. Barco, Inc., 987 F.3d 122, 132 & n.9 (5th Cir. 2021)

(citations omitted). The existence of “[a] fiduciary relationship . . . is a sine qua non of a breach of

fiduciary duty claim.” Id. (footnote omitted).

                 3.     Trade Secret Misappropriation

          Plaintiffs’ statutory trade secret misappropriation claim under Texas law is governed by

TUTSA. “TUTSA was enacted in 2013 ‘to make uniform the law with respect to the subject of

this chapter among states enacting it.’” Snowhite Textile & Furnishings, Inc. v. Innvision Hosp.,

Inc., No. 05-18-01447-CV, 2020 WL 7332677, at *4 (Tex. Civ. App.—Dallas Dec. 14, 2020, no

pet. h.) (quoting Tex. Civ. Prac. & Rem. Code Ann. § 134A.008) (case citation omitted).




Memorandum Opinion and Order – Page 5
   Case 3:20-cv-00295-L Document 38 Filed 03/14/21                 Page 6 of 9 PageID 580



       TUTSA defines “[t]rade secret” as:

       all forms and types of information, including business, scientific, technical,
       economic, or engineering information, and any formula, design, prototype, pattern,
       plan, compilation, program device, program, code, device, method, technique,
       process, procedure, financial data, or list of actual or potential customers or
       suppliers, whether tangible or intangible and whether or how stored, compiled, or
       memorialized physically, electronically, graphically, photographically, or in
       writing if:

              (A) the owner of the trade secret has taken reasonable measures under the
              circumstances to keep the information secret; and

              (B) the information derives independent economic value, actual or
              potential, from not being generally known to, and not being readily
              ascertainable through proper means by, another person who can obtain
              economic value from the disclosure or use of the information.

Tex. Civ. Prac. & Rem. Code Ann. § 134A.002(6). Subsection 134A.002(3) defines

“[m]isappropriation” as:

       (A) acquisition of a trade secret of another by a person who knows or has reason to
       know that the trade secret was acquired by improper means; or

       (B) disclosure or use of a trade secret of another without express or implied consent
       by a person who:

              (i) used improper means to acquire knowledge of the trade secret;

              (ii) at the time of disclosure or use, knew or had reason to know that the
              person’s knowledge of the trade secret was:

                      (a) derived from or through a person who used improper means to
                      acquire the trade secret;

                      (b) acquired under circumstances giving rise to a duty to maintain
                      the secrecy of or limit the use of the trade secret; or

                      (c) derived from or through a person who owed a duty to the person
                      seeking relief to maintain the secrecy of or limit the use of the trade
                      secret; or




Memorandum Opinion and Order – Page 6
   Case 3:20-cv-00295-L Document 38 Filed 03/14/21                   Page 7 of 9 PageID 581



               (iii) before a material change of the position of the person, knew or had
               reason to know that the trade secret was a trade secret and that knowledge
               of the trade secret had been acquired by accident or mistake.

Id. § 134A.002(3).

       Under TUTSA, the elements of trade secret misappropriation are: “(i) a trade secret existed;

(ii) the trade secret was acquired through a breach of a confidential relationship or discovered by

improper means; (iii) the trade secret was used without authorization; and (iv) the trade secret

owner suffered damages as a result.” Snowhite Textile & Furnishings, Inc., 2020 WL 7332677, at

*4 (citing Civ. Prac. & Rem. §§ 134A.002(1),(3),(6)) (case citations omitted). A plaintiff must

allege that it suffered “an injury caused by the alleged misappropriation” when damages are

sought. EJ Madison, LLC v. Pro-Tech Diesel, Inc., 594 S.W.3d 632, 644 (Tex. Civ. App.—El

Paso 2019, no pet.). “TUTSA defines damages as ‘actual loss caused by misappropriation and the

unjust enrichment caused by misappropriation that is not taken into account in computing actual

loss.’” Id. (quoting Tex. Civ. Prac. & Rem. Code Ann. § 134A.004(a)). Section 134A.004 further

provides:

              In addition to or in lieu of injunctive relief, a claimant is entitled to recover
       damages for misappropriation. Damages can include both the actual loss caused by
       misappropriation and the unjust enrichment caused by misappropriation that is not
       taken into account in computing actual loss. In lieu of damages measured by any
       other methods, the damages caused by misappropriation may be measured by
       imposition of liability for a reasonable royalty for a misappropriator’s unauthorized
       disclosure or use of a trade secret.

Id. § 134A.004(a). “Actual or threatened misappropriation may be enjoined if the [injunction]

order does not prohibit a person from using general knowledge, skill, and experience that person

acquired during employment.” Id. § 134A.003(a).




Memorandum Opinion and Order – Page 7
    Case 3:20-cv-00295-L Document 38 Filed 03/14/21                            Page 8 of 9 PageID 582



         B.       Discussion

         The court agrees with Defendant that Plaintiffs’ claims are not sufficiently pleaded for

many of the reasons urged in his Motion and reply briefs. Contrary to Plaintiffs’ argument,

discovery need not be conducted or complete before a party moves for dismissal under Rule

12(b)(6), and Defendant’s Motion does not contend that Plaintiffs do not have evidence to support

their claims. Instead, Defendant, through his detailed factual and legal analysis, argues that

Plaintiffs’ claims, as currently set forth in their First Amended Complaint, are not adequately

pleaded and fail for a number of factual and legal reasons. Defendant also correctly notes that

Plaintiffs cannot urge matters in response to Defendant’s Motion that are not included in their First

Amended Complaint, as the court is limited to the pleadings in ruling on a motion under Rule

12(b)(6). Additionally, Plaintiffs did not address Defendant’s legal argument regarding standing

with respect to Count 2, as it pertains to SIC.

         Instead of dismissing Plaintiffs’ claims at issue in Defendant’s Motion, based on waiver

and failure to state claims upon which relief can be granted, the court will allow Plaintiffs to further

amend their pleadings as to these claims. * Although Plaintiffs did not request to further amend,

they have only previously amended their pleadings once before as a matter of course, and it is not

clear whether further amendment would be futile. Additionally, no scheduling order has been

entered, and there is no indication that Defendant will suffer any undue prejudice if Plaintiffs are




*
 Federal Rule of Civil Procedure 15(a)(2) states that “[t]he court should freely give leave when justice so requires.”
The decision to allow amendment of a party’s pleadings is within the sound discretion of the district court. Foman v.
Davis, 371 U.S. 178, 182 (1962); Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir. 1994) (citation omitted). In
determining whether to allow an amendment of the pleadings, a court considers the following: “undue delay, bad faith
or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of amendment.” Foman,
371 U.S. at 182; Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003) (citation omitted).



Memorandum Opinion and Order – Page 8
      Case 3:20-cv-00295-L Document 38 Filed 03/14/21                Page 9 of 9 PageID 583



allowed to further amend. Accordingly, the court will dismiss without prejudice Defendant’s

Motion and set a deadline for Plaintiffs to amend their pleadings.

IV.      Conclusion

         For the reasons explained, the court denies without prejudice Defendant’s Motion (Doc.

28) and will allow Plaintiffs another opportunity to amend their pleadings to cure the defects noted

in Defendant’s Motion and Reply briefs. Any second amended complaint by Plaintiffs must be

filed by March 29, 2021, and be limited to the claims previously asserted. If Plaintiffs wish to

amend their pleadings to assert new or additional claims, they must first seek and obtain leave of

court. Failure to file a second amended complaint by March 29, 2021, will result in dismissal of

Plaintiffs’ claims in Count 2 (as to SIC), Count 3, and Count 4 under Rule 12(b)(6) for failure to

state claims upon which relief can be granted.

         It is so ordered this 14th day of March, 2021.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order – Page 9
